Citation Nr: 1541456	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence have been received to reopen to the claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION


The Veteran had active duty service from February 1975 to February 1977; and from December 1980 to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen to the claim of service connection for bilateral hearing loss. 

In a statement received in August 2014, the Veteran raised a claim for service connection for a psychiatric disability.  The issues of entitlement to service connection for ingrown toenails, residuals of a heart attack, and residuals of a stroke raised by the Veteran in an August 2011 Statement in Support of Claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of whether new and material evidence have been received to reopen the claims of service connection for a mental disorder, a cervical spine disability, a low back disability, a bilateral foot disability, and sinusitis have also been raised by the record.  See id.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1988 rating decision, the RO denied service connection for bilateral hearing loss.  

2.  Evidence received since the last final denials of service connection for bilateral hearing loss is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

The December 1988 rating decision denying the Veteran's claims of service connection for bilateral hearing loss is final; evidence received since the December 1988 RO decision is new and material; accordingly, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

A notice of disagreement must be filed within one year from the date of notification of an RO decision; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

VA is also required to determine whether evidence received within one year of the notice of a decision is new and material.  If it is, the claim is re-adjudicated without regard to the prior decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2015).

New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

In December 1988, the RO denied entitlement to service connection for bilateral hearing loss on the basis that the disability was not shown by the evidence of record.  A notice of disagreement or new evidence was not received within a year of the notice of that decision.  The June 1988 decision became final.   

Evidence received since the December 1988 decision includes a January 1998 private treatment record from Moore Regional Hospital, which noted decreased hearing following a review of systems.  Additional evidence includes a statement from the Veteran asserting that he has bilateral hearing loss.  See March 2014 VA Form 9.   

The prior denial was premised on the fact that there was no evidence of current bilateral hearing loss.  The denial was also based on there being no evidence bilateral hearing loss while in service.  Private treatment records along with the Veteran's supporting statements suggest there is a hearing loss disability.  The new evidence raises the possibility of service connection on a direct basis.  The VA private treatment records and the statement from the Veteran are new and material evidence sufficient to reopen the claim.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  




REMAND


The Board's finding of new and material evidence entitles the Veteran to a VA examination pertaining to bilateral hearing loss.  Shade v. Shinseki, 24 Vet App at 120-2.  An examination is needed to determine whether the Veteran has current hearing loss as defined by VA that is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current hearing loss is the result of a disease or injury in service.  The examiner should review the claims file. 

It is noted that a November 1985 audiogram revealed a threshold of 25 decibels at 4000 Hertz in the left ear.  The examiner is asked to consider this additional information and its medical significance, if any, in providing the opinion.  

The examiner must provide reasons for the opinions.  

2.  If the benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


